              Case 1:20-mc-01404-AWI Document 2 Filed 10/05/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff United States of America
 6
                                IN THE UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,                   CASE NO. 1:20-MC-01404

 9                                Plaintiff,     STIPULATION AND ORDER EXTENDING TIME
                                                 FOR FILING A COMPLAINT FOR FORFEITURE
10                         v.                    AND/OR TO OBTAIN AN INDICTMENT
                                                 ALLEGING FORFEITURE
11   FIREARMS, BROWNING, 1911-22 PISTOL,
     CAL: 22 SN: 51EZP02954,
12
     FIREARMS, BROWNING 1911-22 PISTOL
13   CAL: 22 SN: 51EZP02702,

14   FIREARMS, GLOCK INC. 23GEN3 PISTOL
     CAL: 40 SN: TMB899,
15
     FIREARMS, NEW FRONTIER ARMORY,
16   LLC LW-15 Rifle CAL: 556 SN: NLV21295,

17   FIREARMS, SMITH & WESSON SD9VE
     PISTOL CAL: 9 SN: FBK2736,
18
     APPROXIMATELY 77 ROUNDS OF
19   ASSORTED AMMUNITION,

20   APPROXIMATELY 130 ROUNDS OF
     ASSORTED AMMUNITION,
21
     APPROXIMATELY 500 ROUNDS OF
22   FIOCCHI AMMUNITION CAL: 223,

23   APPROXIMATELY 165 ROUNDS OF CBC
     – BRAZILIAN AMMUNITION,
24
     APPROXIMATELY 445 ROUNDS OF
25   REMINGTON CAL: 9 AMMUNITION,
     AND
26
     APPROXIMATELY 710 ROUNDS OF
27   ASSORTED CAL: 40 AMMUNITION,

28                              Defendants.

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN     1
30    INDICTMENT ALLEGING FORFEITURE
                 Case 1:20-mc-01404-AWI Document 2 Filed 10/05/20 Page 2 of 3

 1          The United States of America and potential claimants Pedro Duran and Sylvia Cisneros

 2 (“potential claimants”), by and through their counsel, do agree and STIPULATE as follows:

 3          1.      On or about July 10, 2020, potential claimants filed a claim in the administrative

 4 forfeiture proceeding with the Bureau of Alcohol, Tobacco, Firearms and Explosives with respect to the

 5 above-captioned property (hereafter “defendant property”), which were seized on April 29, 2020.

 6          2.      The Bureau of Alcohol, Tobacco, Firearms and Explosives has sent the written notice of

 7 intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has

 8 expired for any person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and

 9 no person other than the potential claimant has filed a claim to the defendant currency as required by law

10 in the administrative forfeiture proceeding.

11          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

12 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

13 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

14 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

15 the parties. That deadline is October 6, 2020.

16          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

17 to January 4, 2021, the time in which the United States is required to file a civil complaint forfeiture

18 against the defendant property and/or to obtain an indictment alleging that the defendant property is

19 subject to forfeiture.

20          5.      Accordingly, the parties agree that the deadline by which the United States shall be

21 required to file a complaint for forfeiture against the defendant property and/or to obtain an indictment

22 alleging that the defendant property is subject to forfeiture shall be extended to January 4, 2021.

23    Dated: October 2, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                    By: /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
26                                                        Assistant United States Attorney
27

28

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             2
30    INDICTMENT ALLEGING FORFEITURE
             Case 1:20-mc-01404-AWI Document 2 Filed 10/05/20 Page 3 of 3

 1   Dated: September 30, 2020                  By:    /s/ Anthony P. Capozzi
                                                      ANTHONY P. CAPOZZI
 2                                                    Attorney for Potential Claimants
                                                      Pedro Duran and Sylvia Cisneros
 3                                                    (As approved by email on 9/30/2020)
 4

 5   IT IS SO ORDERED.
 6
        Dated:    October 2, 2020
 7
        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER EXTENDING TIME FOR
     FILING A COMPLAINT AND/OR TO OBTAIN AN     3
30   INDICTMENT ALLEGING FORFEITURE
